06/26/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0336



                              No. DA 18-0336

CITY OF GREAT FALLS,

           Plaintiff and Appellee,

     v.

CODY JAMES SNIDER,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 29, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 26 2020